The opinion of the court was delivered by
Piebpoint, C. J.
The principal question for our consideration is as to the construction of the deed from Nathan Green and wife *619and Henry C. Green to "Weeks & Parsons. The words in the description of the premises conveyed, about which the controversy arises, are as follows: “ Beginning on the west line of "Vermont & Canada railroad and southeast corner of land west of said railroad, owned by said Philo Weeks. Thence south on the west line of said railroad twenty-eight rods. Thence west, etc.” It is claimed by the plaintiff that by this deed the land conveyed is bounded on the east by the west line or side of the land owned by said railroad, and that no part of the territory owned by said road is embraced within the description. If this claim is right, •then the defendant had no title to, or interest in, the locus in quo, nor the possession at the time of committing the trespass complained of, but the fee of the land, subject to the easement of the railroad, was in the plaintiff.
The defendant insists that the cast line of the premises conveyed by said deed is the center line of said railroad, and that the fee of the land in controversy was in Mm at the time of the acts complained of, subject to the rights of said road.
Public roads and highways, also railroads, are regarded as having three lines: the center line, which is usually the line "surveyed when the road is laid out, and on each side of which the road is laid; the two side lines, at equal distances from the center line, and between which lies the territory covered by the road.
When, in a conveyance of real estate adjoining a highway, such highway is referred to as constituting a boundary, the center line will be held to be the boundary so referred to, unless the language used in so referring to it shows clearly that a side line, instead of the center, was intended. If it be doubtful which is intended, the law, from considerations of public policy, will resolve the doubt in favor of the center. Marsh v. Burt, 34 Vt., 289, and the cases there referred to.
In this case the description of the land commences “ in the west line of the railroadthus far there is no room for doubt or construction ; the words that follow are, “ and southeast corner of land west of said railroad, owned by said Weeksthese words, if standing alone, would undoubtedly be construed to mean the southeast corner west of the centerline, as Weeks owned to and across *620the railroad at that point, but when taken in coimection with the words that precede them, and being followed by the words “ thence south on the west line of said railroad,” etc., it seems to us impossible to raise a doubt as to the intention, or to find room for construction. It would have been difficult for the parties to have expressed more clearly an intention to bound the land conveyed on the west line of the road and not upon the center line.
It has been argued before us that as the land in question was covered'by the railroad, and the road having the possession and the right to the exclusive possession so long as they held it for the purposes for which it was taken, the plaintiff had no such title* possession or right of possession as was necessary to enable him to maintain this action. As the case is made up, if this question was now properly before us, it might be somewhat difficult for the plaintiff to overcome it, but as the question was not raised and passed upon in the county court, it is too late to raise it here.
The judgment of the county court is affirmed.